RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 27-June-2022 with respect to application 16/796,641 filed 20-February-2020.  
Applicant has amended claims 1, 4, 8,10, 13, 16 and 20, cancelled claims 17-19 and has added new claims 21 and 22.
Claims 1-16 and 20-22 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 USC §103(a) as unpatentable over Kraver et al. (United States Patent Application Publication # US 2018/0300953 A1), hereinafter Kraver, in view of Maciocci et al. (United States Patent Application Publication # US 2012/0249741 A1), hereinafter Maciocci.
Consider claim 1:  A system, Kraver discloses a system and method for receiving gesture input from virtual control objects [Title; Abstract; Fig. 1; Para. 0002, 0004], comprising:
a computing system configured to communicatively couple to a database configured to store a virtual coordinate system and a plurality of features associated with a representative environment associated with the virtual coordinate system, a server (102) which comprises, or is coupled to one or more databases for storing: physical environment state (412), virtual environment state (420) and virtual control configuration data (418) [Fig. 1, 2, 4; Para. 0066, 0093, 0095, 0096], wherein the computing system is configured to:
receive a first input indicative of a physical positioning of a user in a physical environment; Kraver discloses an exemplary interaction with a virtual control [Fig. 5A-5D], and in which a physical position (and orientation) of a user is obtained [Fig. 5A; Para. 0104, 0108 (see also Fig. 4; Para. 0094-0099)];
determine a first distance between the physical positioning of the user and a physical marker in the physical environment, wherein the physical marker is associated with a virtual location in the virtual coordinate system, a physical direction in the physical environment, and a virtual direction in the virtual coordinate system; Kraver discloses a “physical anchor location” (within a physical coordinate system), where the anchor may be a physical object, and which corresponds to a virtual anchor location within a corresponding virtual coordinate system, and similarly maps a physical user location to a virtual location [Fig. 7, 9; Para. 0075-0076; 0094, 0104, 0125-0127, 0131-0132];
determine a first orientation of the physical positioning of the user relative to the physical direction of the physical marker in the physical environment; that a user viewing angle (orientation) is determined (802) [Fig. 8; Para. 0129-0130];
map the physical positioning of the user to a virtual positioning of the user in the virtual coordinate system based on: the user physical location mapped to a virtual location, and specifically an example in which a user HMD position and orientation determined and set as an anchor point (502) and a virtual control (506) located at an offset distance from the anchor point [Fig. 5A; Para. 0108-0109];
a second distance between the virtual positioning of the user and the virtual location of the physical marker in the virtual coordinate system corresponding to the first distance; wherein the location of the user and that of an anchor (or other object) correspond in the physical and virtual coordinate systems; and
a second orientation of the virtual positioning of the user relative to the virtual direction of the physical marker in the virtual coordinate system corresponding to the first orientation; wherein the view angle (orientation) of the user corresponds in the physical and virtual coordinate systems;
receive a second input indicative of an updated physical positioning of the user in the physical environment; where determination of user location and viewing angle is dynamically updated (second/updating of physical position) [Fig. 5A-5B; Para. 0109-0110];
determine an updated virtual positioning of the user in the virtual coordinate system based on the second input; the change in user position and/or viewing angle mapped in the virtual environment, [Fig. 5A-5B; Para. 0109-0110]; and
output a first signal to a computing device based on the virtual position, the updated virtual positioning of the user in the virtual coordinate system, or both; based on a change in viewing angle, to include the virtual control, or change of body position or gesture to engage the control, the control may be highlighted and/or activated (i.e. signals generated which change the view angle of the HWD, cause the virtual control to be visible and or highlighted in the HWD, and/or cause the response allocated to the virtual control [Fig. 5C-5D; Para. 0110, (see also [Fig. 6-9; Para. 0129-0133] as virtual control operation based on iteratively determined view direction or user position].
Kraver does not specifically disclose all of these features in the same embodiment and does not explicitly disclose a second input for updating physical and virtual user position, but does disclose that the obtaining of sensor data (input) may be on a periodic basis and/or part of an iterative process [Fig. 8-9; Para. 0101, 0130, 0133], and that data may include parameters such as trajectory and velocity derived from a plurality of position values over time.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that generation of the parameters, and iterative processes taught by Kraver require a plurality of sensor measurements over time (i.e. at least a second and additional updates in a series) as applied to the various embodiments of Kraver in order to interpret a user gesture or manipulation of a virtual object (in fact, a movement of the user in a particular manner).
The embodiments taught by Kraver generally associate (but do not require) a determined anchor object to be a part of the user himself, or an object worn by the user (such as an HMD), rendering determination of relative distance and orientation between a user and anchor moot, and instead is directed toward a distance and orientation of the user with respect to virtual controls and objects.  Coordinate systems in which an anchor or marker in the physical and virtual coordinate systems and fixed and separate from the user are known in prior art, and for example:
Maciocci discloses analogous systems and methods for anchoring virtual images to physical surfaces in augmented reality systems [Title Abstract; Fig. 1-4; Para. 0003, 0005] and particularly that data is received from HMD sensors and cameras (601/602) and from which distance and orientation with respect to a user may be determined (604), where an object may be an anchor surface (16), and where one or more virtual objects within a virtual coordinate system may be “attached” to the anchor surface (604, 606) [Fig. 6, 7A Para. 0127-0129, 0134].
Therefore, it would also have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that an anchor device (or surface) be at a fixed location in the physical environment and in a corresponding virtual environment, and/or separate from a user, and where a distance and orientation from the user to the anchor device (or any other physical device) may be determined as taught by Maciocci, and  applied to the various embodiments of Kraver in order that the location of virtual objects for manipulation, may be associated with a fixed anchor location, rather than referenced with respect to the user location (and therefore moving along with the user as the user moves along within the physical and corresponding virtual environment.
Consider claim 2 and as applied to claim 1:  The system of claim 1, wherein the first signal is configured to cause the computing device to present a feature of the plurality of features associated with the representative environment based on the virtual positioning of the user in the virtual coordinate system via an electronic display. 
Kraver particularly discloses that in various embodiments, as it is determined that the user performs an action, such as looking in a particular direction, that a virtual control may be displayed [a first signal generated to cause display], and as he directs his field of vision toward the particular virtual control such that interaction with the control is possible [a second signal may be generated such] that an interactivity indicator such as a circle around the control is generated on the display, and further when user intent is detected, such as moving a hand toward the virtual control [a third signal may be generated to cause] further information to be displayed such as how to interact with the virtual control [Para. 0099-0100].
Maciocci similarly discloses the rendering of a virtual image and objects with respect to the anchor device and surface (701-703) [Fig. 7A; Para. 0134].
Consider claim 3 and as applied to claim 2:  The system of claim 2, wherein the computing system is configured to output a second signal to the computing device in response to determining the updated virtual positioning of the user in the virtual coordinate system, and wherein the second signal is configured to cause the computing device to modify a presentation of the feature of the plurality of features associated with the representative environment, present an additional feature of the plurality of features associated with the representative environment, or both. This claim is rejected based on the same citations and analysis as for claim 2 previously, where a representation of the virtual control is modified or additional features such as a circle or instructions are added according to second and third signals [Kraver: Para. 0099-0100], and where Maciocci teaches display of a new (second) rendering based on updated position information as the user moves [Maciocci: Fig. 7A; Para. 0134].
Consider claim 4 and as applied to claim 1:  The system of claim 1, wherein the computing system is configured to receive sensor data from the computing device, wherein the sensor data is indicative of movement of the user relative to the physical positioning of the user in the physical environment, and wherein the second input comprises the sensor data, and wherein the computing system is configured to determine the updated physical positioning based on the movement relative  to the physical positioning of the user as indicated by the sensor data. 
Kraver discloses that sensors (408) provide data to identify user position (and orientation), and that this may be done periodically [Fig. 4; Para. 0091, 0101] and where the determination of view direction and user position is continuous iterative process in order to detect and determine when interaction criteria are met, and to interpret various gestures [Fig. 8-9; Para. 0124, 0130, 0133].
See also Maciocci: [Fig. 6, 7A Para. 0127-0129, 0134].
Consider claim 5 and as applied to claim 4:  The system of claim 4, wherein the computing system is configured to:
determine corresponding movement of the user relative to the virtual positioning in the virtual coordinate system based on the movement of the user relative to the physical positioning in the physical environment; and
determine the updated virtual positioning of the user in the virtual coordinate system based on the corresponding movement of the user relative to the virtual positioning.  
See Kraver: [Fig. 7; Para. 0127-128 (also 0125-0126); Fig. 9 (steps 902, 904, 906); Para. 0132-0133]; and Maciocci: [Fig. 6, 7A Para. 0127-0129, 0134].
Consider claim 6 and as applied to claim 1:  The system of claim 1, wherein the plurality of features comprises an image, an audio output, haptic feedback, or any combination thereof, associated with the representative environment. Kraver discloses that virtual representations (i.e. images) of physical objects may be included in the virtual (representative) environment [Para. 0077], and also that virtual controls may be represented and displayed as exemplary orbs or spheres (images) [Para. 0100].
Consider claim 7 and as applied to claim 1:  The system of claim 1, wherein the representative environment is associated with a virtual environment, the physical environment, a mixed environment, an additional physical environment, or any combination thereof. Kraver discloses that the virtual environment (representative environment may comprise the user and physical objects mapped to the virtual environment, as well as various virtual controls (without physical counterpart) [Para. 0094-0096, 0100].
Consider claim 8:  A non-transitory computer-readable medium comprising computer- executable instructions that, when executed by a processor, Kraver discloses a system and method for receiving gesture input from virtual control objects [Title; Abstract; Fig. 1; Para. 0002, 0004; claim 22], the system comprising a server with processor (102, 202, 406), the processor comprising one of processors configured and operating according to software instructions stored in memory [Fig. 1, 2, 4; Para. 0070 (also 0066-0069)], and is coupled to one or more databases for storing: physical environment state (412), virtual environment state (420) and virtual control configuration data (418) [Fig. 1, 2, 4; Para. 0066, 0093, 0095, 0096], are configured to cause the processor to:
receive a first input indicative of a first physical positioning of a first user in a first physical environment; Kraver discloses an exemplary interaction with a virtual control [Fig. 5A-5D], and in which a physical position (and orientation) of a user is obtained [Fig. 5A; Para. 0104, 0108 (see also Fig. 4; Para. 0094-0099)];
determine a first distance between the first physical positioning of the first user and physical marker in the first physical environment, wherein the physical marker is associated with a virtual location in a virtual coordinate system, a physical direction in the first physical environment, and a virtual direction in the virtual coordinate system; Kraver discloses a “physical anchor location” (within a physical coordinate system), where the anchor may be a physical object, and which corresponds to a virtual anchor location within a corresponding virtual coordinate system, and similarly maps a physical user location to a virtual location [Fig. 7, 9; Para. 0075-0076; 0094, 0104, 0125-0127, 0131-0132];
determine a first orientation of the first physical positioning of the first user relative to the physical direction of the physical marker in the physical environment; that a user viewing angle (orientation) is determined (802) [Fig. 8; Para. 0129-0130];
map the first physical positioning of the first user to a first virtual positioning of the first user in the virtual coordinate system, the user physical location mapped to a virtual location, and specifically an example in which a user HMD position and orientation determined and set as an anchor point (502) and a virtual control (506) located at an offset distance from the anchor point [Fig. 5A; Para. 0108-0109]; based on: 
a second distance between the first virtual positioning of the first user and the virtual location of the physical marker in the virtual coordinate system corresponding to the first distance; wherein the location of the user and that of an anchor (or other object) correspond in the physical and virtual coordinate systems; and 
a second orientation of the first virtual positioning of the first user relative to the virtual direction of the physical marker in the virtual coordinate system corresponding to the first orientation; wherein the view angle (orientation) of the user corresponds in the physical and virtual coordinate systems;
receive a second input indicative of a second physical positioning of the first user in the first physical environment; where determination of user location and viewing angle is dynamically updated (second/updating of physical position) [Fig. 5A-5B; Para. 0109-0110];
determine a second virtual positioning of the first user in the virtual coordinate system based on the second input, wherein the second virtual positioning corresponds to the second physical positioning; the changed (second) user position and/or viewing angle mapped in the virtual environment, [Fig. 5A-5B; Para. 0109-0110]; and
output a first signal to a first computing device based on the second virtual positioning of the first user in the virtual coordinate system; based on a change in viewing angle, to include the virtual control, or change of body position or gesture to engage the control, the control may be highlighted and/or activated (i.e. signals generated which change the view angle of the HWD, cause the virtual control to be visible and or highlighted in the HWD, and/or cause the response allocated to the virtual control [Fig. 5C-5D; Para. 0110, (see also [Fig. 6-9; Para. 0129-0133] as virtual control operation based on iteratively determined view direction or user position].
Kraver does not specifically disclose all of these features in the same embodiment and does not explicitly disclose a second input for updating physical and virtual user position, but does disclose that the obtaining of sensor data (input) may be on a periodic basis and/or part of an iterative process [Fig. 8-9; Para. 0101, 0130, 0133], and that data may include parameters such as trajectory and velocity derived from a plurality of position values over time.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that generation of the parameters, and iterative processes taught by Kraver require a plurality of sensor measurements over time (i.e. at least a second and additional updates in a series) as applied to the various embodiments of Kraver in order to interpret a user gesture or manipulation of a virtual object (in fact, a movement of the user in a particular manner).
The embodiments taught by Kraver generally associate (but do not require) a determined anchor object to be a part of the user himself, or an object worn by the user (such as an HMD), rendering determination of relative distance and orientation between a user and anchor moot, and instead is directed toward a distance and orientation of the user with respect to virtual controls and objects.  Coordinate systems in which an anchor or marker in the physical and virtual coordinate systems and fixed and separate from the user are known in prior art, and for example:
Maciocci discloses analogous systems and methods for anchoring virtual images to physical surfaces in augmented reality systems [Title Abstract; Fig. 1-4; Para. 0003, 0005] and particularly that data is received from HMD sensors and cameras (601/602) and from which distance and orientation with respect to a user may be determined (604), where an object may be an anchor surface (16), and where one or more virtual objects within a virtual coordinate system may be “attached” to the anchor surface (604, 606) [Fig. 6, 7A Para. 0127-0129, 0134].
Therefore, it would also have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that an anchor device (or surface) be at a fixed location in the physical environment and in a corresponding virtual environment, and/or separate from a user, and where a distance and orientation from the user to the anchor device (or any other physical device) may be determined as taught by Maciocci, and  applied to the various embodiments of Kraver in order that the location of virtual objects for manipulation, may be associated with a fixed anchor location, rather than referenced with respect to the user location (and therefore moving along with the user as the user moves along within the physical and corresponding virtual environment.
Consider claim 9 and as applied to claim 8:  The non-transitory computer-readable medium of claim 8, wherein the computer-executable instructions, when executed by the processor, are configured to cause the processor to:
receive a third input indicative of a third physical positioning of a second user in a second physical environment; and
determine a third virtual positioning of the second user in the virtual coordinate system based on the third input, wherein the third virtual positioning corresponds to the third physical positioning.
Kraver discloses location and tracking of a user and objects in physical and virtual environments, but does not specifically disclose tracking of a second user.  This was known in the prior art, and for example:
Maciocci discloses analogous systems and methods for anchoring virtual images to physical surfaces in augmented reality systems [Title Abstract; Fig. 1-4; Para. 0003, 0005] and particularly an embodiment in which a virtual image may be applied to an anchor surface, and data corresponding to image (object) coordinates communicated to a second user, where the image may be placed according to either the original anchor position, or a new anchor position, and where the virtual image may be rendered and/or visible to the second user based on (third) received data of the second user position and field of view [Para. 8A-B; Para. 0141-0145].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention, to receive data relating to a second user position and vision field (third input data) and for any other additional users in a shared environment) as taught by Maciocci and applied to a method for receiving gesture input performed by one or more processors according to instructions stored on a computer readable medium as taught by Kraver as modified by Maciocci, such that visibility and relative position of a virtual object within the shared environment may be independently determined for each user.
Consider claim 10 and as applied to claim 9:  The non-transitory computer-readable medium of claim 9, wherein the first signal is configured to cause the first computing device to display a first image of the second user to the first user based on the third virtual positioning of the second user relative to the second virtual positioning of the first user in the virtual coordinate system, output a second signal configured to cause a second computing device to display a second image of the first user to the second user based on the second virtual positioning of the first user relative to the third virtual positioning of the second user in the virtual coordinate system, or both. This claim is rejected based on the same references, citations and analysis as presented for claim 9 previously (see particularly [Fig. 8A; Para. 0143-0145]).
Consider claim 11 and as applied to claim 9: The non-transitory computer-readable medium of claim 9, wherein the first signal is configured to cause the first computing device to present a first feature associated with a first representative environment associated with the virtual coordinate system via an electronic display, and wherein the computer-executable instructions, when executed by the processor, are configured to cause the processor to output a second signal to a second computing device associated with the second user, wherein the second signal is configured to cause the second computing device to present a second feature associated with a second representative environment associated with the virtual coordinate system via an additional electronic display. Maciocci discloses the embodiments cited in with respect to claim 9, in which a first user and a second user are each equipped with HMD devices (first and second displays) and each presenting an augmented reality image according to a particular area coordinate map and particular position and vision field of each user (first and second representative environments) and in which a particular virtual image (feature) may be rendered on each individual display according to its relative position with respect to that user, or according to input from the user [Para. 8A-B; Para. 0141-0145].
Consider claim 12 and as applied to claim 8:  The non-transitory computer-readable medium of claim 8, wherein the computer-executable instructions, when executed by the processor, are configured to cause the processor to receive a third input indicative of a third virtual positioning of a feature in the virtual coordinate system, and wherein the first signal is configured to cause the first computing device of the first user to present the feature to the first user based on the second virtual positioning of the first user relative to the third virtual positioning of the feature in the virtual coordinate system.  Kraver discloses, in various embodiments that a virtual control with virtual control anchor positions may be generated, stored as virtual configuration data, and provided (as signals) to the processor, from which a distance and orientation to the user is determined [Fig. 6; Para. 0120-0124] and that the virtual control may be visible (presented) to the user (on the HMD) based on the relative position of the user, virtual control and viewing angle and direction of the user [Fig. 9; Para. 0124, 0132-0133].
Consider claim 13 and as applied to claim 12:  The non-transitory computer-readable medium of claim 12, wherein the computer-executable instructions, when executed by the processor, are configured to cause the processor to:
receive a fourth input indicative of movement of the feature from the third virtual positioning to a fourth virtual positioning in the virtual coordinate system; and 
transmit a third signal configured to cause the first computing device of the first user to modify a presentation of the feature based on the fourth virtual positioning of the feature in the virtual coordinate system. 
Kraver discloses in further exemplary embodiments that based on user relative position and movement of the user with respect to the virtual control, that contact and force parameters may be generated for the interaction with the virtual control, and these data signals may be used to reflect a change in the virtual object and display thereof (by spinning for example) [Fig. 9; Para. 0132-0133].
Consider claim 14 and as applied to claim 13:  The non-transitory computer-readable medium of claim 13, wherein the fourth input is received from a second computing device of a second user.
Kraver discloses location and tracking of a user and objects in physical and virtual environments, but does not specifically disclose tracking of a second user.  This was known in the prior art, and for example:
Maciocci discloses analogous systems and methods for anchoring virtual images to physical surfaces in augmented reality systems [Title Abstract; Fig. 1-4; Para. 0003, 0005] and particularly an embodiment in which a virtual image may be applied to an anchor surface, and data corresponding to image (object) coordinates communicated to, or received from, a second user, where the image may be placed according to either the original anchor position, or a new anchor position, and where the virtual image may be rendered and/or visible to a particular user based on (third) received data of the user position and field of view [Para. 8A-B; Para. 0141-0145].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention, to receive data relating to a second user position and vision field (third input data) and for any other additional users in a shared environment) as taught by Maciocci and applied to a method for receiving gesture input performed by one or more processors according to instructions stored on a computer readable medium as taught by Kraver as modified by Maciocci, such that visibility and relative position of a virtual object within the shared environment may be independently determined for each user.
Consider claim 15 and as applied to claim 8:  The non-transitory computer-readable medium of claim 8, wherein the computer-executable instructions, when executed by the processor, are configured to cause the processor to:
determine a representative positioning of the first user in a representative environment based on the second virtual positioning of the first user in the virtual coordinate system, wherein the representative environment is associated with the virtual coordinate system; Kraver discloses that sensors (408) provide data to identify user position (and orientation), and that this may be done periodically [Fig. 4; Para. 0091, 0101], that a change in user position and/or viewing angle mapped in the virtual environment, [Fig. 5A-5B; Para. 0109-0110], and where the determination of view direction and user position is continuous iterative process in order to detect and determine when interaction criteria are met, and to interpret various gestures [Fig. 8-9; Para. 0124, 0130, 0133]; and
output a second signal to instruct a mobile device of a second user to present an image of the first user in the representative environment based on the representative positioning of the first user in the representative environment.
Kraver discloses location and tracking of a user and objects in physical and virtual environments, but does not specifically disclose tracking of a second user.  This was known in the prior art, and for example:
Maciocci discloses analogous systems and methods for anchoring virtual images to physical surfaces in augmented reality systems [Title Abstract; Fig. 1-4; Para. 0003, 0005] and particularly an embodiment in which a virtual image may be applied to an anchor surface, and data corresponding to image (object) coordinates communicated to, or received from, a second user, where the image may be placed according to either the original anchor position, or a new anchor position, specifically that the image and data may include location of various user body parts [Para.0144], and where the virtual image may be rendered and/or visible to a particular user based on received data of the user position and field of view [Para. 8A-B; Para. 0141-0145].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention, to send and/or receive data relating to a first or second user position and vision field (third input data) and for any other additional users in a shared environment) as taught by Maciocci and applied to a method for receiving gesture input performed by one or more processors according to instructions stored on a computer readable medium, as taught by Kraver as modified by Maciocci, such that visibility and relative position of a virtual object, and/or user within the shared environment may be independently determined for each user.
Consider claim 16:  A method, Kraver discloses a system and method for receiving gesture input from virtual control objects [Title; Abstract; Fig. 1, 4, 6; Para. 0002, 0004; claim 1], the system comprising a server with processor (102, 202, 406), the processor comprising one of processors configured and operating according to software instructions stored in memory, for performing a method [Fig. 1, 2, 4; Para. 0070 (also 0066-0069)], and is coupled to one or more databases for storing: physical environment state (412), virtual environment state (420) and virtual control configuration data (418) [Fig. 1, 2, 4; Para. 0066, 0093, 0095, 0096], comprising:
receiving, via a processor, an input indicative of a physical positioning of a user in a physical environment; Kraver discloses an exemplary interaction with a virtual control [Fig. 5A-5D], and in which a physical position (and orientation) of a user is obtained [Fig. 5A; Para. 0104, 0108 (see also Fig. 4; Para. 0094-0099)];
determining, via the processor, a first distance between the physical positioning of the user and a physical marker in the physical environment, wherein the physical marker is associated with a virtual location in a virtual coordinate system, a physical direction in the physical environment, and a virtual direction in the virtual coordinated system; Kraver discloses a “physical anchor location” (within a physical coordinate system), where the anchor may be a physical object, and which corresponds to a virtual anchor location within a corresponding virtual coordinate system, and similarly maps a physical user location to a virtual location [Fig. 7, 9; Para. 0075-0076; 0094, 0104, 0125-0127, 0131-0132];
determining, via the processor, a first orientation of the physical positioning of the user relative to the physical direction of the physical marker in the physical environment; that a user viewing angle (orientation) is determined (802) [Fig. 8; Para. 0129-0130];
mapping, via the processor, the physical positioning of the user to a virtual positioning of the user in the virtual coordinate system based on: the user physical location mapped to a virtual location, and specifically an example in which a user HMD position and orientation determined and set as an anchor point (502) and a virtual control (506) located at an offset distance from the anchor point [Fig. 5A; Para. 0108-0109]; 
a second distance between the virtual positioning of the user and the virtual location of the physical marker in the virtual coordinate system corresponding to the first distance; wherein the location of the user and that of an anchor (or other object) correspond in the physical and virtual coordinate systems; and
a second orientation of the virtual positioning of the user relative to the virtual direction of the physical marker in the virtual coordinate system corresponding to the first orientation; wherein the view angle (orientation) of the user corresponds in the physical and virtual coordinate systems;
determining, via the processor, a representative positioning of the user in a representative environment, wherein the representative environment based in the virtual positioning of the user in the virtual coordinate system, wherein the representative environment is associated with the virtual coordinate system; the determined anchor point for the user mapped to a virtual coordinate and stored as virtual control configuration data defining a virtual environment state (a representative environment) (420), the virtual control configuration data also comprising anchor points and data for other physical objects [Fig. 4, 6; Para. 0094-0095, 0121-0122]; and
outputting, via the processor, a signal configured to cause a computing device to present a feature associated with the representative environment via an electronic display based on the virtual positioning of the user in the virtual coordinate system; based on a change in viewing angle, to include the virtual control, or change of body position or gesture to engage the control, the control may be highlighted and/or activated (i.e. signals generated which change the view angle of the HWD, cause the virtual control to be visible and or highlighted in the HWD, and/or cause the response allocated to the virtual control [Fig. 5C-5D; Para. 0110, (see also [Fig. 6-9; Para. 0129-0133] as virtual control operation based on iteratively determined view direction or user position].
Kraver does not specifically disclose all of these features in the same embodiment and does not explicitly disclose a second input for updating physical and virtual user position, but does disclose that the obtaining of sensor data (input) may be on a periodic basis and/or part of an iterative process [Fig. 8-9; Para. 0101, 0130, 0133], and that data may include parameters such as trajectory and velocity derived from a plurality of position values over time.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that generation of the parameters, and iterative processes taught by Kraver require a plurality of sensor measurements over time (i.e. at least a second and additional updates in a series) as applied to the various embodiments of Kraver in order to interpret a user gesture or manipulation of a virtual object (in fact, a movement of the user in a particular manner).
The embodiments taught by Kraver generally associate (but do not require) a determined anchor object to be a part of the user himself, or an object worn by the user (such as an HMD), rendering determination of relative distance and orientation between a user and anchor moot, and instead is directed toward a distance and orientation of the user with respect to virtual controls and objects.  Coordinate systems in which an anchor or marker in the physical and virtual coordinate systems and fixed and separate from the user are known in prior art, and for example:
Maciocci discloses analogous systems and methods for anchoring virtual images to physical surfaces in augmented reality systems [Title Abstract; Fig. 1-4; Para. 0003, 0005] and particularly that data is received from HMD sensors and cameras (601/602) and from which distance and orientation with respect to a user may be determined (604), where an object may be an anchor surface (16), and where one or more virtual objects within a virtual coordinate system may be “attached” to the anchor surface (604, 606) [Fig. 6, 7A Para. 0127-0129, 0134].
Therefore, it would also have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that an anchor device (or surface) be at a fixed location in the physical environment and in a corresponding virtual environment, and/or separate from a user, and where a distance and orientation from the user to the anchor device (or any other physical device) may be determined as taught by Maciocci, and  applied to the various embodiments of Kraver in order that the location of virtual objects for manipulation, may be associated with a fixed anchor location, rather than referenced with respect to the user location (and therefore moving along with the user as the user moves along within the physical and corresponding virtual environment.
Consider claim 20 and as applied to claim 16:  The method of claim 16, comprising:
receiving, via the processor, an additional input indicative of an additional physical positioning of the user in the physical environment; Kraver discloses that a physical change of user position (or a body part thereof) may be monitored and determined [Fig. 4-5; Para. 0103];
determining, via the processor, a first relationship between the additional physical positioning and the physical positioning; and 
determining, via the processor, an additional virtual positioning of the user relative to the virtual positioning of the user in the virtual coordinate system based on a second relationship between the virtual positioning and the additional virtual positioning corresponding to the first relationship between the additional physical positioning and the physical positioning; and that physical coordinate positions of the user and objects are mapped with respect to virtual coordinate positions such that the relationship between physical position and movement with to virtual objects may be observed on the HMD [Fig. 4-5; Para. 0103-0105 (particularly Para. 0104)].
Kraver does not specifically disclose all of these features in the same embodiment and does not explicitly disclose an additional input for updating physical and virtual user position, but does disclose that the obtaining of sensor data (input) may be on a periodic basis and/or part of an iterative process [Fig. 8-9; Para. 0101, 0130, 0133], and that data may include parameters such as trajectory and velocity derived from a plurality of position values over time.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention that generation of the parameters, and iterative processes taught by Kraver and as modified by Maciocci, require a plurality of sensor measurements over time (i.e. at least additional updates in a series) as applied to the various embodiments of Kraver in order to interpret a user gesture (in fact, a movement of the user in a particular manner).

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 27-June-2022 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to an objection made to claim 18 [Remarks: page 9]:  Applicant’s arguments are moot; this claim has been cancelled by the applicant.
Consider Applicant’s remarks with respect to the rejection of claim 16 under 35 USC §102 over Kraver (US 2018/0300953 A1) [Remarks: page 9-11]: Applicant’s argument, in brief is that Kraver fails to disclose or suggest determining of a (first) distance and orientation of a user with respect to a physical marker, and mapping of the distance and orientation to a virtual user position and virtual marker position, as recited by the amended claim. Applicant further argues that Nicholas (US 2014/0247279 A1) applied to claims 18 and 19, also fails to teach these features.  The argument is moot, however, in light of a new rejection of the claim under 35 USC §103 over Kraver and Maciocci (US 2012/0249741 A1), based on the citations and analysis presented in this Office action, the new rejection necessitated by the amendment of the claim.
Consider Applicant’s remarks with respect to the rejection of claims 1-8, 12, 13 and 20 under USC §103 over Kraver, and claims 9-11, 14 and 15 over Kraver in view of Maciocci [Remarks: page 12-14]:
Regarding independent claims 1 and 8: These claims have been amended to include limitations similar to those applied to claim 16, and the same arguments have been made with respect to allowability. These arguments are also moot based on new rejections of these claims under 35 USC §103 over Kraver and Maciocci, based on the citations and analysis presented for each in this Office action, the new rejections necessitated by the amendment of the claims.
Regarding claims 2-7, depending from claim 1, claims 9-15 depending from claim 8, and claim 20 depending from claim 16: No additional or separate arguments have been made with respect to these claims, and allowability asserted, based on their dependence from claims alleged to be allowable. These claims are now rejected under 35 USC §103 over Kraver and Maciocci, based on the new rejections of the base claims, and on the citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to new claims 21 and 22 [Remarks: page 15]: Applicant arguments with respect to these claims are moot, they would be allowable if presented in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Green (U.S. Patent # US 10,943,395 B1) disclosing the dynamic integration of a virtual environment with a physical environment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/STEPHEN R BURGDORF/  Examiner, Art Unit 2684